United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             ___________

                             No. 96-2105
                             ___________

Duane Donaldson,                  *
                                  *
           Appellant,             *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * District of Nebraska.
United States of America,         *
                                  *        [UNPUBLISHED]
            Appellee.             *
                             ___________

                    Submitted:    February 18, 1997

                        Filed: February 28, 1997
                             ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                             ___________


PER CURIAM.


     Duane D. Donaldson appeals the district court's1 dismissal of
his 28 U.S.C. § 2255 motion challenging his 18 U.S.C. § 924(c)
conviction.   Having reviewed the record and the parties' briefs on
appeal, we conclude that the district court properly denied relief
and that no further discussion is warranted.          See Bousley v.
Brooks, 97 F.3d 284, 287-88 (8th Cir. 1996).          Accordingly, we
affirm.    See 8th Cir. R. 47B.




       1
       The HONORABLE WILLIAM G. CAMBRIDGE, Chief Judge, United
States District Court for the District of Nebraska.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.